                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BRENDA WICKENS, on behalf of                   )
herself and all other plaintiffs similarly     )
situated,                                      )
                Plaintiff,                     )
                                               )
                v.                             )       Case No.: 1:19-cv-6100
                                               )
THYSSENKRUPP CRANKSHAFT                        )
CO, LLC                                        )
                                               )
                Defendant.                     )

                     PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL
                      APPROVAL OF CLASS ACTION SETTLEMENT

        Plaintiff Brenda Wickens (“Plaintiff”), on behalf of herself and all others similarly situated,

for this Unopposed Motion for Final Approval of Class Action Settlement states as follows:

I. INTRODUCTION

        Plaintiff seeks final approval of an $894,000 Class Action Settlement that resolves the

claims of approximately 792 people against Defendant, which will resolve 1.) Fair Labor Standard

Act (FLSA) and Illinois Minimum Wage Law (IMWL) allegations that Defendant did not properly

compensate employees for overtime and 2.) allegations that Defendant violated the Illinois

Biometric Information Privacy Act (BIPA).           No objections were raised to the Class Action

Settlement and only one person opted out of the settlement. Exhibit 3.

        For the reasons stated below, Plaintiff requests that the Court grant final approval of the

Parties’ Settlement Agreement attached as Exhibit 1 and enter the proposed order attached as

Exhibit 2.




                                                   1
II.    THE LITIGATION

       As previously explained to the Court when it preliminary approved the settlement, this case

alleges that Defendants did not correctly compute the regular rate of pay for overtime purposes

and, thus, did not fully compensate employees for overtime in violation of the FLSA and IMWL.

It also alleged the Defendant violated BIPA by collecting, retaining and disclosing employees’

biometric information without prior written consent. Defendant denies these allegations. The

parties negotiated this settlement over several weeks and the wage settlement amounts were

derived from payroll data produced from Defendant.

III.   SUMMARY OF SETTLEMENT TERMS

       A copy of the Parties’ Settlement Agreement is attached hereto as Exhibit 1. On November

12, 2020, the Court granted preliminary approval of the Parties’ Settlement Agreement. (Dkt. #46)

(“Preliminary Approval Order”). The following paragraphs summarize the Settlement

Agreement’s key terms:

       The settlement creates two subclasses: A.) Wage Class, with members defined as non-

union current and former employees of Defendant who worked overtime and earned bonuses from

September 11, 2016 thorough the date of preliminary approval and whose name or employee ID

number appears on Exhibit 2 to the Settlement Agreement; and B.) BIPA Class, with members

defined as all non-union current and former employees working for Defendant who used

timekeeping technology (as defined in the Class Members definition located in the Settlement

Agreement) between September 11, 2015 and the date of preliminary approval. The total amount

of the Class settlement is $894,000. As explained in Plaintiff’s Motion for Attorneys’ Fees, Costs,

and Incentive Award, Plaintiff’s Counsel is seeking attorney fees of one-third of the settlement

fund (or $298,000), repayment of costs in the amount of $804.38, and a $7,500 service award for

                                                2
Plaintiff Brenda Wickens.

Settlement Allocations:

       Wage Class: $170,000 is allocated to Wage Class members. Wage Class members are

receiving on average 215% of their base damages. The Wage Class members are allocated

payments based on the overtime hours they actually worked and the various categories of

additional compensation they actually received. The Wage claims were based on six different

categories of additional compensation that allegedly were not captured when calculating

employee’s regular rate and overtime rate. These include items such as an attendance bonuses

(“Attendance Bonus”), bonuses for working consecutive days (“Sunday Bonus”), and

compensation for time spent training (“Tooling U”) and other additional compensation. Each of

these categories would have their own disputes as to whether they should or should not have been

included with Plaintiff’s overtime calculations. The Class is only discounting two categories that

Defendant would likely have strong defenses against: “Tooling U”, and “Lump Sum” 1. The Class

will receive approximately 45% of all available overtime and statutory damages from these two

categories. However, the Class will receive 100% of all unpaid overtime, in addition to all statutory

damages for the remaining 4 categories of compensation. This means they are getting 79% of all

potentially available unpaid overtime and FLSA and IMWL statutory damages. Additionally,

Class members are receiving full FLSA liquidated damages (an amount equal to the base overtime

damages) and those who worked in Illinois are receiving full statutory penalty damages under the

IMWL (including treble damages and monthly penalties for the applicable periods). The base


1
 At trial Defendants would have argued that “Tooling U” was voluntary training time that would be
excluded from compensable time when determining overtime and “Lump Sum” were discretionary
bonuses that do not have to be included in regular rate calculations, among other defenses.


                                                  3
overtime damages for the Wage Class were calculated at approximately $79,000, so the recovery

of $170,000 represents a recovery of 215% of the Class Members base damages before attorney

fees and costs, administrator fees, and service award.

       To provide the Court with an illustrative example: Plaintiff alleged that Class Member

#20002847, an Illinois worker, was underpaid $134.41 in base damages for the settlement period

post-2018. This is made up of $13.30 in “Tooling U” damages (discounted from $29.75); $116.19

in “Other Paid” damages; and $4.92 in “Lump Sum” damages (discounted from $11.00) This Class

member did not have “Attendance”; “Bonus” or “Sunday” bonus damages. After FLSA liquidated

damages and IMWL treble and 5% monthly penalty statutory damages, he is receiving an

additional $32.37 in “Tooling U” damages (discounted from $72.41); $279.39 in “Other Paid”

damages; and $12.78 in “Lump Sum” damages (discounted from $28.59). Thus, this Class

Member’s gross settlement is $458.95 or, approximately, 341% of his base damages.

       BIPA Class: $724,000 is allocated to BIPA class members for the currently identified 724

BIPA class members –who will receive an equal share after the deductions of attorneys’ fees and

costs, administration costs and service award. Thus, each BIPA Class Member is allocated

approximately $1,000 before deductions. After attorney fees and costs, administrator fees and

service award, this creates an approximate net BIPA settlement fund of $468,283 or approximately

$646.80 per BIPA class member.

       This is not a “claims made” settlement. The settlement proceeds will be paid directly to

eligible Class Members. No money is reverted back to Defendant, a Cy Press Award to Prairie

State Legal Services, or some other legal aid organization of the Court’s choosing, will be made

for any remaining funds.

       Pursuant to the Preliminary Approval Order, the parties’ carried out their notice

                                                4
obligations. The Settlement Administrator timely mailed to each Class Member the Class Notice

via first class U.S. mail, postage pre-paid, to each Class Member’s last-known physical address as

reflected in Defendants’ records. Exhibit 3 Plaintiff’s Counsel also set up a website where class

members could view the settlement documents.

IV. THE COURT SHOULD GRANT FINAL APPROVAL.

       A.      Class Action Settlement Approval Process

       Approval of class action settlements is typically a three-step process:

               (1) preliminary approval of the settlement at an informal hearing;

               (2) dissemination of mailed and/or published notice of the settlement to all affected
                  class members; and

               (3) a “formal fairness hearing” or final settlement approval hearing, at which class
                  members may be heard regarding the settlement, and at which evidence and
                  argument concerning the fairness, adequacy and reasonableness of the settlement
                 may be presented.

               Manual for Complex Lit., at § 21.632–34.

       This procedure, used by courts in this Circuit and endorsed by the leading class action

treatise, safeguards the due process rights of absent class members and enables the district court

to fulfill its role as the guardian of class interests. See 2 Herbert B. Newberg & Alba Conte,

Newberg on Class Actions, at § 11.22, et seq. At the formal fairness hearing, Class Members may

be heard and further evidence and argument concerning the fairness, adequacy, and reasonableness

of the Settlement may be presented. With this motion, the Parties request that the Court take the

last step in the settlement approval process by granting final approval of the Settlement.

       B.      The Parties Have Satisfied the Requirements of Rule 23 and the Court’s Notice
               Procedures Set Forth in the Preliminary Approval Order.


                                                 5
       As to the distribution of notice, in the Preliminary Approval Order, the Court ordered that

notice be effectuated as called for in the Agreement, specifically by first-class mail. Rule

23(c)(2)(B) requires the Court to direct the “best notice practicable” under the circumstances,

including “individual notice to all members who can be identified through reasonable effort.”

Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). As the Supreme Court has held, notice

by mail provides such “individual notice to all members” in accordance with Rule 23(c)(2). Id.

Where the names and addresses of class members are easily ascertainable, individual notice

through the mail is “clearly the ‘best notice practicable.’” Id. at 175.

       The Settlement Administrator, in fact, mailed to each Class Member the Class Notice via

first class U.S. mail, postage pre-paid, to each Class Member’s last-known physical address, as

reflected in Defendant’s records. No Class Member has opted out or objected. Additionally, the

notice and other documents were posted on Plaintiff’s Counsel’s website and this web address was

listed on the notice. The Parties’ efforts to effectuate notice to the Class meet the requirements of

Rule 23(c)(2)(B).

       C.      Final Approval is Appropriate Pursuant to Rule 23(E) Because the Settlement
               is Fair, Adequate, and Reasonable

       Ultimately, “the district court must determine that a class action settlement is fair, adequate,

and reasonable, and not a product of collusion.” Reynolds v. Beneficial Nat'l Bank, 288 F.3d 277,

279 (7th Cir. 2002) (internal citation omitted). Utilizing a five-factor test, a court must consider:

(1) the strength of plaintiffs’ case compared with the terms of the proposed settlement; (2) the

likely complexity, length and expense of continued litigation; (3) the amount of opposition to

settlement; (4) the opinion of competent counsel; and (5) the stage of the proceedings and the



                                                  6
amount of discovery completed. Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646,

653 (7th Cir. 2006); Isby v. Bayh, 75 F.3d 1191, 1199 (7th Cir. 1996). Further, a court must not

focus on an individual component of the compromise, but must instead view the settlement in its

entirety. Isby, 75 F.3d at 1199. Finally, a strong presumption of fairness exists when the settlement

is the result of extensive arm’s-length negotiations. Hispanics United of DuPage County v. Village

of Addison, Ill., 988 F. Supp. 1130, 1149 n.6 (N.D. Ill. 1997); Great Neck Capital Appreciation

Inv. P’Ship, L.P. v. Pricewaterhouse Coopers, 212 F.R.D. 400, 410 (E.D. Wis. 2002). For the

following reasons, the class action settlement is fair, adequate, and reasonable, and not a product

of collusion and therefore should be finally approved.

               1.      Strength of Plaintiffs’ Case as Compared to the Amount of the
                       Settlement and Allocation of the Settlement Payment

       A key consideration in evaluating a proposed settlement is the strength of the plaintiffs’

case as compared to the amount of the defendants’ offer. See Isby, 75 F.3d at 1199. However,

“district courts have been admonished ‘to refrain from resolving the merits of the controversy or

making a precise determination of the parties’ respective legal rights.’” EEOC v. Hiram Walker &

Sons, Inc., 768 F.2d 884, 889 (7th Cir. 1985). A settlement is fair “if it gives [plaintiffs] the

expected value of their claim if it went to trial, net of the costs of trial.” Mars Steel Corp. v.

Continental Ill. Nat’l Bank & Trust, 834 F.2d 677, 682 (7th Cir. 1987) (finding adequate a

settlement of ten percent of the total sought due to risks and costs of trial); Hiram Walker, 768

F.2d at 891 (settlement approved because “there [was] no showing that the amounts received by

the beneficiaries were totally inadequate”).

       Plaintiffs believe that this case is an excellent result for Class Members because the Wage

Class members are, (before accounting for attorney fees and costs, service award and


                                                 7
administrative costs) getting nearly all of the overtime that could have been owed to them. This

results in Wage class members receiving, on the whole, 215% of their base overtime damages.

Additionally, the BIPA class members are receiving settlement payments exceed many BIPA

settlements. In the short history of BIPA settlements, class relief has also had a wide range.

Some—like those early privacy settlements— have been for zero cash and given the class credit

monitoring. E.g., Carroll v. Crème de la Crème, Inc., 2017-CH-01624 (Cir. Ct. Cook Cty. Jun. 6,

2018). Others have required class members to make claims in order to receive relief that is capped

at a certain amount. E.g., Marshall v. Lifetime Fitness, Inc., 2017-CH-14262 (Cir. Ct. Cook Cty.)

($270 per claimant with credit monitoring). See also Taylor v. Sunrise Assisted Living, 2017 CH

15152 (Cir. Ct. Cook Cty.) (BIPA settlement for between $40 and $115 per person); Zhirovetskiy

v. Zayo Group, LLC, 2017 CH 09323 (Cir. Ct. Cook Cty.)(BIPA settlement of $400 per person

with reversion); Zepeda v. Kimpton Hotel & Restaurant Group, LLC, 2018 CH 2140 (Cir. Ct. Cook

Cty.)(BIPA settlement of $500 per person); Sekura v. L.A. Tans Enterprises Inc. 2015-CH-16694

(Cir. Ct. Cook Cty.)(BIPA settlement of $125 per person); Sharrieff v. Raymond Mgmt Co, 2018-

CH-01496(Cir. Ct. Cook Cty.)(BIPA settlement of $500 per person).

       This BIPA $1,000 per person settlement is in line with comparable ones approved in federal

court recently. See, Dixon v. The Wash. & Jane Smith Home, 1:17-cv-8033 (N.D. Ill. Aug. 20,

2019)(per member BIPA allocation of between $768 and $1,085); Jones v. CBC Restaurants Corp,

dba Corner Bakery, 19-cv-6736 (N.D. Ill 2020)(per member BIPA allocation of $800 per person);

Martinez v. Nando’s Restaurant Group, Inc., 2019-cv-7012 (N.D. Ill. 2020)(per member BIPA

allocation of $1,000).

       Settlement eliminates the risk that class members could recover a lower amount or nothing

at all. While the Plaintiffs felt confident in their claims, there remains the prospect that Plaintiffs

                                                  8
might not prevail (or, if they prevail, the recovery might be limited to only a lesser amount of

damages than was hoped). For instance, Wage Class members are receiving approximately 45%

of potential damages from the failure to include “Tooling U” or “Lump Sum” compensation when

calculating overtime, but Defendant may have won on these, or other categories, giving class

members no damages for these. Moreover, Defendant could have asserted statute of limitation

defenses that would have eliminated many class members, or asserted other defenses, that may

have eliminated or lessened the claims. In particular, BIPA is the subject of numerous appeals

questioning the statute of limitations period, it is possible any one of those could decide it is less

than five years, or even only one year, which would greatly decrease the amount of potential class

members. Plaintiffs also faced the risk of not being able to certify a class or having a collective

decertified as certain issues arose, i.e., whether the additional compensation was excludable from

regular rate calculations, whether employees are similarly situated under BIPA, along with the

plethora of other defenses that competent defense lawyers (such as those in this case) frequently

raise.

         Additionally, combining the Wage and BIPA settlements in one settlement and notice has

reduced settlement administration because there is only one set of notice mailing and mailed

settlement checks, which further benefits both sets of class members.

                2.     Complexity, Length, and Expense of Further Litigation

         A second factor to be considered by the Court is the complexity, length, and expense of

litigation that will be spared by the proposed settlement. In re Mexico Money Transfer Litigation,

164 F. Supp. 2d 1002, 1019 (N.D. Ill. 2000). Absent settlement, Defendants would continue to

vigorously defend the case. Significant attorneys’ fees and costs would be expended by all Parties

in investigating the claims further. Further litigation would potentially result in further dispositive

                                                  9
motions, and the possibility of appeals. This is particularly true given the unique facts presented

by this case. Additional litigation would increase expenses and would not reduce the risks of

litigation to the Settlement Class. See Isby, 75 F.3d at 1199; see also In re Mexico Money Transfer

Litig., 164 F. Supp. 2d at 1019; see also Great Neck Capital, 212 F.R.D. at 409-10. Accordingly,

the remaining burden, expenses, and risks for the Class Members would be substantial as continued

litigation would require resolution of complex issues at considerable expense. “Courts encourage

early settlement of class actions, when warranted, because early settlement allows class members

to recover without unnecessary delay and allows the judicial system to focus resources elsewhere.”

Beckman v. KeyBank, N.A., 293 F.R.D. 467, 474–75 (S.D.N.Y. 2013).

                    3.      There is No Opposition to the Settlement

           The Plaintiff supports the settlement, as do Class Counsel and Defendant. Moreover, Class

Counsel is not aware of any opposition to the settlement. Class Counsel has not spoken to any

class member opposed to settling their claims and receiving payments. The lack of opposition to a

class action settlement “indicates that the class members consider the settlement to be in their best

interest.” Am. Int’l Grp., Inc., 2012 WL 651727, at *6. The Court-approved Settlement

Administrator diligently implemented the Notice Plan, and the objection and exclusion deadlines

have passed without a single person objecting to the Settlement.2 That no one objected to the

Settlement is powerful evidence of the Class’s support for the Settlement. See McDaniel v. Qwest

Commc’ns Corp., No. CV 05 C 1008, 2011 WL 13257336, at *4 (N.D. Ill. Aug. 29, 2011) (finally

approving settlement with no objections and noting that “[a]n absence of objection is a ‘rare




2
    There was only one request for exclusion for a Michael T. Drollinger, he will be excluded from the settlement and
will not receive his settlement payment.

                                                          10
phenomenon[]’ and ‘indicates the appropriateness of the request[]’”) (citations omitted); see

also Retsky Family Ltd. P'ship v. Price Waterhouse LLP, No. 97 C 7694, 2001 WL 1568856, at

*3 (N.D. Ill. Dec. 10, 2001) (stating that “[t]he absence of objection to a proposed class settlement

is evidence that the settlement is fair, reasonable and adequate”). This factors thus strongly

supports granting final approval to the Settlement.

               4.      Opinion of Counsel

       Class Counsel is experienced in class action litigation and had a substantial amount of

information to evaluate, negotiate and make well-informed judgments about the adequacy of the

Settlement. In Class Counsel’s opinion, the Settlement is fair, reasonable and adequate. See Dkt#

43-3 Declaration of David Fish, ¶7-8. It is appropriate for the Court to place significant weight on

the endorsement of this Settlement by Class Counsel. Class Counsel exercised their experience

based on an intimate knowledge of the facts of the case and the legal issues facing the Class,

including conducting an independent analysis of the strength and weakness of the claims and value

of the claims and the time costs, as well as the expense of trials and appeals. When experienced

counsel supports the settlement, as they do here, their opinions are entitled to considerable weight.

See In re Mexico Money Transfer Litigation, 164 F. Supp. 2d at 1020; Reed v. General Motors

Corp., 703 F.2d 170, 175 (5th Cir. 1983). “[J]udges should not substitute their own judgment as

to optimal settlement terms for the judgment of the litigants and their counsel.” Petrovic v. Amoco

Oil Co., 200 F.3d 1140, 1148-49 (8th Cir.1999) (citation omitted); Grove v. Principal Mutual Life

Ins. Co., 200 F.R.D. 434, 445 (S.D. Iowa 2001).

       The Fish Law Firm has been Class Counsel for numerous BIPA and Wage Settlements.

See Exhibit 3. Courts in this District have found that the Fish Law Firm are qualified class

counsel. See Pietrzycki v. Heights Tower Serv., Inc., 197 F. Supp. 3d 1007, 1019 (N.D. Ill. 2016)

                                                 11
(appointing David Fish class counsel after noting his “litigation experience in labor/employment

cases as well as class actions[,]” as well as his and his firm’s diligence). Furthermore, the Fish

Law Firm is serving as counsel in many pending BIPA and wage cases and therefore has extensive

experience in these fields. Put simply, and for the reasons discussed in detail above, Class Counsel

believe that the Settlement provides outstanding monetary and prospective relief without the

uncertainty and delay that years of litigation would bring. That certainly in the best interests of the

Settlement Class.


       5.      The Settlement Was the Result of Arm’s Length Negotiations Without Any
               Hint of Collusion

       The Settlement was the result of adversarial, arm’s length negotiations over several

months. Importantly, this involved independently negotiating both the overtime wage and BIPA

issues and included analyzing potential damages from payroll date produced by Defendant. In

determining whether a settlement was reached absent any collusion between the parties, courts

look to whether the settlement negotiation is “intense, vigorous, and at arm’s length.” In re Mexico

Money Transfer Litig., 164 F. Supp. 2d at 1020. Such arm’s-length negotiations conducted by

competent counsel constitute prima facie evidence of a fair settlement. Berenson v. Fanueil Hall

Marketplace, 671 F. Supp. 819, 822 (D. Mass. 1987) (“where . . . a proposed class settlement has

been reached after meaningful discovery, after arm’s-length negotiation by capable counsel, it is

presumptively fair.”). In the absence of any evidence of collusion, this factor favors final approval

of the settlement. See Winston v. Speybroeck, No. 3:94-CV-150AS, 1996 U.S. Dist. LEXIS 12131,

at *15-16 (N.D. Ind. Aug. 2, 1996). The Court should therefore find that the Settlement meets the

requirements of and was the result of arm’s-length bargaining.




                                                  12
                                        CONCLUSION

       For the foregoing reasons, the Court should grant final approval of the Settlement and enter

the proposed order.


Dated: January 15, 2020                              Respectfully Submitted,

                                                     By: /s/ John Kunze
                                                     One of Plaintiff’s Attorneys

David Fish
John Kunze
The Fish Law Firm P.C.
200 E. 5th Avenue, Suite 123
Naperville, IL 60563




                                               13
